Mollison, Judge:
The above-enumerated protest has been limited to the merchandise described on the invoice as No. 1437, sizes Vs", Vi", %", Vz", and and further described as dark oxhair signwriters. That merchandise was assessed with duty at the rate of 25 per centum ad valorem under the provision in paragraph 1506 of the Tariff Act' of 1930, as modified by T.D. 52739, for artists’ brushes. It is claimed to be properly dutiable at the rate of 1 cent each, but not less than 10 per centum nor more than 20 per centum ad valorem, under the provision in paragraph 1506, as modified by T.D’s. 53865 and 53877, for hair pencils.
When the protest was called for trial, counsel for the parties stipulated—
* * * that the merchandise described on the invoice as dart oxhair sign-writers, and further identified as No. 1437, and classified by the collector as artists’ paint brushes at '25% ad valorem, are, in fact, hair pencils similar in all material respects to those involved in J. Bernard & Oo. vs. The United States, and reported in Abstract 62951, and are properly dutiable at 10% ad valorem under the provision for artists’ hair pencils valued at over ten cents each, in paragraph 1506, as modified, Tariff Act of 1930.
The record in the case of J. E. Bernard & Company, Inc. v. United States, 42 Cust. Ct. 343, Abstract 62951, was incorporated as part of the record in the present case.
On the record thus made, the protest claim for duty at the rate of 1 cent each, but not less than 10 nor more than 20 per centum ad valorem, under paragraph 1506, as modified, is sustained only as to the items described above, and judgment will issue accordingly.